    Case: 4:19-cv-03100-JAR Doc. #: 12 Filed: 01/07/20 Page: 1 of 5 PageID #: 125



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


TINA MANSER,                           )
                                       )
               Plaintiff,              )
                                       )
v.                                     )               No. 4:19-CV-03100-JAR
                                       )
ST. FRANCOIS COUNTY, MISSOURI, et al., )
                                       )
               Defendants.             )

                 CASE MANAGEMENT ORDER - TRACK 2: STANDARD

        Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

Differentiated Case Management Program of the United States District Court of the Eastern

District of Missouri, 1

        IT IS HEREBY ORDERED that the following schedule shall apply in this case, and

will be modified only upon a showing of exceptional circumstances:

        I.      SCHEDULING PLAN

        1.      This case has been assigned to Track 2 (Standard).

        2.      All motions for joinder of additional parties or amendment of pleadings shall be

filed no later than April 10, 2020.

        3.      Disclosure shall proceed in the following manner:

                (a)       The parties shall make all disclosures required by Rule 26(a)(1), Fed. R.

Civ. P., no later than February 10, 2020, and exchange documents no later than February 20,

2020.



1
 By agreement of the parties, the Rule 16 conference, previously set for January 10, 2020, was
cancelled.
 Case: 4:19-cv-03100-JAR Doc. #: 12 Filed: 01/07/20 Page: 2 of 5 PageID #: 126



               (b)     Plaintiff shall disclose any expert witnesses and shall provide the reports

required by Rule 26(a)(2), Fed. R. Civ. P., no later than September 1, 2020, and shall make

expert witnesses available for depositions, and have depositions completed, no later than

October 1, 2020.

               (c)     Defendants shall disclose any expert witnesses and shall provide the

reports required by Rule 26(a)(2), Fed. R. Civ. P., no later than January 1, 2021, and shall make

expert witnesses available for depositions, and have depositions completed, no later than

February 1, 2021.

               (d)     The presumptive limits of ten (10) depositions per side as set forth in Rule

30(a)(2)(A), Fed. R. Civ. P., and twenty-five (25) interrogatories per party as set forth in Rule

33(a), Fed. R. Civ. P., shall apply.

               (e)     Requests for physical or mental examinations of parties pursuant to Rule

35, Fed. R. Civ. P., must be made no later than June 10, 2020, and any exam must be completed

by August 15, 2020.

               (f)     The parties shall complete all discovery in this case no later than March

15, 2021.

               (g)     Motions to compel shall be pursued in a diligent and timely manner.

       4.      This case shall not be referred to alternative dispute resolution at this time.

       5.      Any motions for summary judgment, motions for judgment on the pleadings, or,

if applicable, any motion to exclude testimony pursuant to Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co. Ltd. v. Carmichael, 526 U.S. 137

(1999), must be filed no later than March 15, 2021. Any response shall be filed no later than

April 14, 2021. Any reply shall be filed no later than April 23, 2021.




                                                -2-
 Case: 4:19-cv-03100-JAR Doc. #: 12 Filed: 01/07/20 Page: 3 of 5 PageID #: 127



         II.    ORDER RELATING TO TRIAL

         This action is set for a JURY trial on June 28, 2021, at 9:00 a.m. This is a 2 week

docket, and the parties are expected to be ready and available for trial on the first day of the

docket and thereafter on twenty-four hours notice.

         In this case, unless otherwise ordered by the Court, the attorneys shall, not less than

twenty (20) days prior to the date set for trial:

         1.     Stipulation: Meet and jointly prepare and file with the Clerk a JOINT Stipulation

of all uncontested facts, which may be read into evidence subject to any objections of any party

set forth in said stipulation (including a brief summary of the case which may be used on Voir

Dire).

         2.     Witnesses:

                (a)    Deliver to opposing counsel, and to the Clerk, a list of all proposed

witnesses, identifying those witnesses who will be called to testify and those who may be called.

                (b)    Except for good cause shown, no party will be permitted to call any

witnesses not listed in compliance with this Order.

         3.     Exhibits:

                (a)    Mark for identification all exhibits to be offered in evidence at the trial

(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or Pltf

Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing

counsel and to the Clerk a list of such exhibits, identifying those that will be introduced into

evidence and those that may be introduced. The list shall clearly indicate for each business

record whether the proponent seeks to authenticate the business record by affidavit or declaration

pursuant to Fed. R. Evid. 902(11) or 902(12).




                                                 -3-
  Case: 4:19-cv-03100-JAR Doc. #: 12 Filed: 01/07/20 Page: 4 of 5 PageID #: 128



               (b)     Submit said exhibits or true copies thereof, and copies of all affidavits or

declarations pursuant to Fed. R. Evid. 902(11) or 902(12), to opposing counsel for examination.

Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or

preliminary identification, and shall file written objections to all other exhibits.

               (c)     Except for good cause shown, no party will be permitted to offer any

exhibits not identified or not submitted by said party for examination by opposing counsel in

compliance with this Order. Any objections not made in writing by the time of the final pretrial

conference may be considered waived.

       4.      Depositions, Interrogatory Answers, and Request for Admissions:

               (a)     Deliver to opposing counsel and to the Clerk a list of all interrogatory

answers or parts thereof and depositions or parts thereof (identified by page and line numbers),

and answers to requests for admissions proposed to be offered in evidence. Before the time of

the final pretrial conference, opposing counsel shall state in writing any objections to such

testimony and shall identify any additional portions of such depositions not listed by the offering

party which opposing counsel proposes to offer.

               (b)     Except for good cause shown, no party will be permitted to offer any

interrogatory answer, or deposition or part thereof, or answer to a request for admissions not

listed in compliance with this Order. Any objections not made as above required may be

considered waived.

       5.      Motions in Limine: Parties shall file all motions in limine to exclude evidence at

least ten (10) days before the pretrial conference.

       6.     Jury Instructions: At least ten (10) days prior to trial, each party shall submit to

the Court and to opposing counsel his/her/its written request for instructions and forms of




                                                 -4-
  Case: 4:19-cv-03100-JAR Doc. #: 12 Filed: 01/07/20 Page: 5 of 5 PageID #: 129



verdicts reserving the right to submit requests for additional or modified instructions in light of

the opposing party’s requests for instructions. (Each request must be supported by at least one

pertinent citation.)

        7.      Final Pretrial Conference: A final pretrial conference is set for June 24, 2021

at 1:30 p.m. in Courtroom 12N.



Dated this 7th day of January, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                               -5-
